Citation Nr: 0604560	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1957 to 
December 1957.  Subsequently, the veteran also had Army 
National Guard duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran testified at a videoconference hearing 
before the undersigned in December 2005.  A transcript of 
that hearing has been associated with the claims folder.

The Board notes that the veteran also testified in June 2004 
before another Veterans Law Judge who is no longer employed 
by the Board in a prior Travel Board hearing.  By letter 
dated in May 2005, the Board advised the veteran of this fact 
and explained that the law requires that the Veterans Law 
Judge who conducted the hearing must participate in the 
decision on the appeal, unless the veteran indicates that he 
does not want another hearing.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2005).  The RO then asked the 
veteran whether he desired a new Board hearing.  The 
veteran's response included a request for the above-held 
videoconference hearing before the undersigned.  

In addition, the Board acknowledges the RO's October 1965 
rating decision that denied service connection for "torn 
ligaments and internal bleeding, both legs and ankles" and 
"arthritis."  This decision was final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).  With respect to the present issues before 
the Board of service connection for disabilities of the left 
hip, left knee, and left ankle, the Board emphasizes that 
these issues are not clearly indistinguishable to the prior 
issues before the RO, and will therefore be decided on a de 
novo basis. 
  
Finally, in November 2004 and again in September 2005, the 
Board remanded the case for the RO to schedule Board 
hearings.  The RO complied with these requests.  The case has 
been returned to the Board and is again ready for appellate 
action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of a current left hip 
condition.
 
3.  There is no evidence of a left ankle disorder in service, 
and no competent evidence of a nexus between the veteran's 
current left ankle disorder and his period of active service.

4.  There is no evidence of a left knee disorder in service, 
and no competent evidence of a nexus between the veteran's 
current left knee disorder and his period of active service.


CONCLUSIONS OF LAW

1.  Service connection for a left hip condition is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  

2.  Service connection for a left knee condition is not 
established.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  

3.  Service connection for a left ankle condition is not 
established.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005); Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).
In this case, the veteran seeks service connection for 
disabilities to the left hip, left knee, and left ankle.  The 
veteran asserts that these conditions are the result of 
injuries he sustained in service in April or May of 1957 when 
he fell during jump school training at Fort Bragg, North 
Carolina.  

According to the veteran's December 2005 videoconference 
hearing testimony, he went to the hospital for one day, and 
received an ace bandage for his left ankle.  He contends that 
he was then issued a "medical profile" with instructions 
against prolonged standing, running, or jumping due to his 
injuries.      

Initially, with respect to the claim for a left hip 
disability, post-service medical records fail to reveal any 
diagnosis for a left hip condition.  In fact, VA hip X-rays 
dated in June 2000 recorded a normal left hip.  Simply 
stated, no doctor has indicated that the veteran has a 
disability associated with a hip injury.  Thus, absent 
evidence of a current left hip diagnosis, service connection 
cannot be granted for that disorder.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  

With regard to the remaining claims, the Board notes that 
April and June 2002 
VA X-ray reports of the left ankle revealed mild degenerative 
joint disease, mild hallux valgus, and a small posterior 
calcaneal spur.  Likewise, a June 2000 VA X-ray report 
recorded osteoarthritis in the left knee.  

The Board finds that although the veteran is currently 
diagnosed with these disorders of the left ankle and left 
knee, a review of the service and post-service evidence of 
record does not support a finding of an etiological 
relationship between these conditions and the veteran's 
military service for a limited period of time many years ago.  

The Board acknowledges that several attempts were made to 
secure specific 1957 Fort Bragg inpatient service medical 
records (SMRs) from the National Personnel Records Center 
(NPRC).  The NPRC responded that the records were not 
available and presumed destroyed in the St. Louis fire in 
1973.   See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) 
(where SMRs have been destroyed or are unavailable, the Board 
has a heightened duty to provide and explanation of reasons 
or bases for its findings). 

In this respect, the Board observes that SMRs present in the 
claims file are negative for any complaint, treatment or 
diagnosis of any the above conditions during service.  
Importantly, the December 1957 discharge examination is 
silent as to any left hip, knee, or ankle injury.  Such facts 
supply evidence against the veteran's claim.   

Furthermore, although the veteran was seen once while in the 
Army Reserve in June 1958 for left knee pain, the first 
medical evidence in the claims folder of a left ankle 
disorder post-service is from 1992, approximately thirty-four 
years after service.  For the left knee, the first evidence 
is a reported left knee surgery that occurred in 1984, 
twenty-five years after service.  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  The Board must find that the post-service 
record, as a whole, indicating left knee and left ankle 
disabilities that began many years after service, provides 
more evidence against the veteran's claims.   

Lastly, there is no competent evidence of a nexus between the 
veteran's current left knee and ankle disorders and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In that 
respect, the Board notes that a June 2000 VA treatment 
recorded the veteran's reported history of left knee 
arthroscopic surgery after an injury suffered in 1982.  
Consequently, for the left knee, the possibility exists of an 
intercurrent cause under 38 C.F.R. § 3.303(b). 
Clearly such a record provides evidence against this claim.

The veteran and his representative's personal belief that his 
current conditions are related to service is not competent 
evidence needed to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims.  Service and post-service 
medical records not only do not support these claims but 
provide evidence against the claims.  It follows that there 
is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on these issues.  38 U.S.C.A. § 5107(b).  
Service connection on all issues is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in June 2002 
and January 2005, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the April 2003 statement of the 
case (SOC) includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the June 2002 VCAA 
notice letter prior to the July 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the above letter did not ask the veteran to provide 
any evidence in his possession that pertains to the claim.  
Id at 120-21.  Nonetheless, the Board is satisfied that the 
veteran actually knew to submit such evidence to the RO, 
given the evidence he has submitted in the form of written 
statements and Board testimony.  Moreover, the VCAA letters, 
April 2003 SOC, and July 2002 rating decision advised the 
veteran of what missing evidence was relevant and necessary 
to demonstrate service connection.  Additionally, the VCAA 
letter dated in January 2005 advised the veteran that the VA 
would obtain "any additional information or evidence."  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's available SMRs and relevant VA outpatient treatment 
records from May 1992 to present.  The veteran indicated in 
his substantive appeal that there are no VA treatment records 
prior to 1992.  The Board also notes that the veteran has 
provided the RO with written statements as part of his notice 
of disagreement and substantive appeal, and Board hearing 
testimony.  There is no indication in the claims folder that 
the veteran identified and authorized VA to obtain any 
private medical records.  

Although the veteran asserts that specific inpatient SMRs 
from Fort Bragg, North Carolina are missing, an October 2002 
response from the NPRC confirmed that all available SMRs 
including alternate records have been sent to the RO.  The 
NPRC indicated that any additional SMRs were unavailable and 
presumed destroyed by a fire in St. Louis in 1973.  

The Board acknowledges that VA has a heightened duty to 
assist and to search for alternate medical records when 
service medical records are presumed destroyed.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  See O'Hare, supra.  
Nonetheless, when VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)  

Review of the claims folder reveals that the veteran's 
alleged missing inpatient SMRs from Fort Bragg were requested 
previously in September 1965, but such records were not 
available even before the 1973 fire occurred.  The Board 
finds no basis for further pursuit of additional SMRs.   

Finally, the Board notes that the RO has not secured a 
medical opinion concerning the etiology of the veteran's 
conditions.  See 38 U.S.C.A. § 5103A(d).  However, as 
discussed above, there is simply no competent evidence to 
support the veteran's claim of service connection.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be 
some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  As service and post-service medical 
records, as a whole, provide no basis to grant the claims, 
the Board finds no basis for a VA examination to be obtained.  
Accordingly, the Board is satisfied that the  duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


